In re Washington, Eugene; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. N, No. 99-797; to the Court of Appeal, Fifth Circuit, No. 00-KH-1407.
Writ granted in part; otherwise denied. The district court is ordered to appoint counsel and hold a hearing at which it will determine whether relator’s attorney failed to discover that one of relator’s predicate convictions had cleansed under R.S. 14:98(F)(2), and if so whether that failure caused counsel to render ineffective assistance under the test set out in Hill v. Lockhart, 474 U.S. 52, 58, 106 S.Ct. 366, 370, 88 L.Ed.2d 203 (1985) and State v. Washington, 491 So.2d 1337, 1339 (La.1986). In all other respects, the application is denied.